UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC. (Exact name of small business issuer as specified in its charter) Commission File No.333-170480 Nevada 80-0638212 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 2119 Mingyong Building, No. 60 Xian Road. Shahekou District, Dalian, China 116021 (Address of Principal Executive Offices) 0086-13909840703 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES þ NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 46,450,000 Shares of Common Stock, as of March 31, 2013 and May 17, 2013. Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submissions of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 37 SIGNATURES 38 2 Back to Table of Contents As used in this Form 10-Q Quarterly Report, unless the context requires or is otherwise indicated, the terms “we,” “us,” “our,” the “Registrant,” the “Company,” “our company” and similar expressions include the following entities (as defined below): (i) China Liaoning Dingxu Ecological Agriculture Development, Inc., formerly known as Hazlo! Technologies, Inc., a Nevada corporation (“Company”, “we”, or “us”), which is a publicly traded company; (ii) China Liaoning DingXu Ecological Agriculture Development Co, Ltd., a BVI company ( “DingXu BVI”) (iii) Panjin Hengrun Biological Technology Development Co., Ltd. 盘锦恒润生物技术开发有限公司, a limited liability company organized under the laws of the People’s Republic of China and a ninety-nine percent owned subsidiary of DingXu BVI (“Panjin Hengrun”) (iv) Liaoning Dingxu Ecological Agriculture Development Co., Ltd.辽宁鼎旭生态农业发展有限公司, a limited liability company organized under the laws of the People’s Republic of China and an affiliated entity of Panjin Hengrun through contractual arrangements (“Liaoning Dingxu”). “China” or “PRC” refers to the People’s Republic of China, excluding Hong Kong, Macau and Taiwan. “RMB” or “Renminbi” refers to the legal currency of China and “$” or “U.S. Dollars” refers to the legal currency of the United States.We make no representation that the RMB or U.S. Dollar amounts referred to in this report could have been or could be converted into U.S. Dollars or RMB, as the case may be, at any particular rate or at all. “GAAP” unless otherwise indicated refers to accounting principles generally accepted in the United States. 3 Back to Table of Contents ITEM 1. FINANCIAL STATEMENTS CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLARS) 　 As of As of 　 March 31, December 31, (Unaudited) (Audited) ASSETS 　 　 Cash and cash equivalents Inventories Advances to suppliers Other receivables – related parties, net - Other current assets Total Current Assets Property and equipment, net Construction in progress Land use right Prepaid lease for land Total Assets $ $ 　 　 　 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: 　 　 Account payable Accrued expenses Other payable Due to related parties Total Current Liabilities 　 　 　 Long term payable 　 　 　 Total Liabilities 　 　 　 Stockholders' Equity: 　 　 　 　 Common stock ($0.001 par value; 75,000,000 shares authorized; 46,450,000 and 66,450,000 shares issued and outstanding at March 31, 2013 and December 31, 2012) Additional paid-in capital Retained earnings Accumulated other comprehensive income Non-controlling interests 　 　 Total Stockholders' Equity 　 　 　 Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements 4 Back to Table of Contents CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (AMOUNTS EXPRESSED IN US DOLLARS) 　 Three Months Ended Three Months Ended March 31, March 31, (Unaudited) (Unaudited and Restated) 　 　 NET REVENUES $ $ 　 　 　 COST OF REVENUES 　 　 　 GROSS PROFIT 　 　 　 OPERATING EXPENSES: 　 　 Depreciation and amortization General and administrative Total Operating Expenses 　 　 　 INCOME FROM OPERATIONS ) 　 　 　 OTHER INCOME (EXPENSE): 　 　 Other income - Interest expense ) ) 　 　 　 INCOME BEFORE PROVISION FOR INCOME TAX 　 　 　 PROVISION FOR INCOME TAXES - - 　 　 　 NET INCOME (LOSS) BEFORE NON-CONTROLLING INTERESTS $ $ 　 　 　 LESS: NET INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTERESTS 　 　 　 NET INCOME (LOSS) $ $ 　 　 　 OTHER COMPREHENSIVE INCOME: 　 　 Unrealized foreign currency translation gain(loss) ) 　 LESS: OTHER COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTERESTS ) 　 　 　 COMPREHENSIVE INCOME $ $ 　 　 　 NET INCOME PER COMMON SHARE: 　 　 Basic $ $
